Digitally signed by
                                                                         Reporter of Decisions
                        Illinois Official Reports                        Reason: I attest to the
                                                                         accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2017.04.21
                                                                         08:18:29 -05'00'




                   People v. French, 2017 IL App (1st) 141815



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MARCELLUS FRENCH, Defendant-Appellant.



District & No.     First District, Fifth Division
                   Docket No. 1-14-1815



Filed              March 10, 2017
Rehearing denied   April 6, 2017


Decision Under     Appeal from the Circuit Court of Cook County, No. 11-CR-3147; the
Review             Hon. Mary Margaret Brosnahan, Judge, presiding.



Judgment           Affirmed.



Counsel on         Kathleen T. Zellner & Associates, P.C., of Downers Grove (Douglas
Appeal             H. Johnson and Nicholas Curran, of counsel), for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Michelle Katz, Eric Leafblad, Christine Cook, and Margaret A.
                   Hayes, Assistant State’s Attorneys, of counsel), for the People.



Panel              JUSTICE LAMPKIN delivered the judgment of the court, with
                   opinion.
                   Presiding Justice Gordon and Justice Reyes concurred in the judgment
                   and opinion.
                                              OPINION

¶1       Defendant Marcellus French was found guilty by a jury of first degree murder, with a
     finding that he personally discharged a firearm, and aggravated battery with a firearm. He was
     sentenced to prison terms of 55 years and 15 years, respectively, to be served consecutively.
¶2       On appeal, he contends (1) the trial court abused its discretion by admitting hearsay and
     allowing the State to refer to it as substantive evidence during closing argument, and this
     constituted plain error because the evidence was closely balanced, (2) trial counsel rendered
     ineffective assistance by failing to object to certain statements by witnesses on the basis of lack
     of foundation, (3) the trial court’s preliminary inquiry into defendant’s pro se posttrial claims
     of ineffective counsel was an adversarial proceeding and violated due process, and (4) the trial
     court erred when it failed to appoint new counsel and hold a hearing on defendant’s claims of
     ineffective trial counsel.
¶3       For the reasons that follow, we affirm the judgment of the circuit court.

¶4                                        I. BACKGROUND
¶5       This case arose from the drive-by shooting that occurred on the evening of Thursday,
     August 19, 2010. Gunshots fired from a car struck and killed Roger Kizer and struck Estavion
     Thompson, who survived the attack. Eyewitnesses identified defendant Marcellus French as
     the shooter and codefendant Bodey Cook as the driver. Defendant was arrested January 20,
     2011, and Cook was arrested February 16, 2011. A joint jury trial was held in 2013.
¶6       At the trial, the State’s evidence showed that, at about 11 p.m. on the date of the offense,
     the victims, Kizer and Thompson, were outside near 7450 South Kenwood Avenue in Chicago.
     Kizer’s family lived on that block. Kizer and Thompson were either sitting on the back of a
     friend’s parked car or standing by the car in the street. Several other people were also outside,
     including Andre Stackhouse, Shevely McWoodson, and Sherman Johnson. People were
     drinking alcohol. The street was residential and illuminated by streetlights.
¶7       Thompson had “only a cup” of alcohol and could not recall whether people were smoking
     or selling marijuana. Thompson saw Cook drive a small greenish turquoise Cavalier down the
     street past Thompson’s group and stop at a stop sign. Cook was alone in the car. Thompson had
     known Cook from the area for about three years. About 15 minutes later, Cook, who was still
     alone, drove toward Thompson’s group a second time. Kizer tried unsuccessfully to wave or
     “flag [Cook] down.” Kizer told Thompson he wanted to talk to Cook about “what was going
     on between” Cook and Kizer’s family. About 10 minutes later, Cook drove toward the group a
     third time but Thompson did not see him approach because Thompson’s back was facing
     Cook’s car. Thompson heard gunshots and saw Kizer fall. Thompson tried to run but fell and
     could not get back up. He crawled to the grass by the sidewalk side of the parked car. He was
     shot in his legs, chest, and stomach. As he lay on the grass, he saw that Cook drove the car and
     the shooter in the passenger seat was a light-skinned male wearing a red hat. The police,
     however, did not recall Thompson giving that description of the shooter. Thompson also
     testified that the shooter yelled “b*** something” as the car drove away. Kizer died at the
     scene from a gunshot wound to his chest, and Thompson was taken to the hospital.
¶8       Thompson spoke with detectives at the hospital the next day and identified Cook as the
     driver from a photo array. At that time, Thompson did not know Cook’s full name. Two days


                                                  -2-
       later on August 22, Thompson viewed a black and white photo array that included defendant’s
       photo, but Thompson did not identify anyone as the shooter from that array. At that time,
       Thompson knew defendant’s name but not his full name. At the trial, Thompson said
       defendant at the time of the shooting “looked totally different” from his black and white picture
       in the photo array. Thompson could not remember whether he told the police on August 22 that
       defendant was the shooter. On January 20, 2011, Thompson went to the police station and
       identified defendant, whom Thompson knew “from around the same area,” out of a
       four-person lineup as the shooter. Witnesses Stackhouse, McWoodson, and Johnson were also
       at the police station, but they were not present when Thompson viewed the lineup. In February
       2011, Thompson identified Cook from a lineup as the driver. Thompson also identified
       defendant and Cook in court as the offenders.
¶9          Thompson testified that no one made him any promises in exchange for his testimony. At
       the time of the trial, he had a pending misdemeanor marijuana charge and prior felony
       convictions in 2005 for resisting a police officer and aggravated battery of a police officer and
       in 2004 for aggravated unlawful use of a weapon. When Thompson testified before the grand
       jury on February 16, 2011, he said he was under the influence when he had spoken with an
       assistant State’s Attorney (ASA) in January 2011; however, at the trial Thompson denied
       being under the influence at the time of that conversation.
¶ 10        Andre Stackhouse was on parole at the time of the trial, failed to appear on the date
       specified by a subpoena, and was arrested and testified the next day. He had known both
       defendant and Cook since they were in preschool. Stackhouse had been drinking Tequila on
       the night of the shooting. He was standing a couple of houses away from the Kizer home and
       talking with two girls when he saw Cook drive by in a greenish blue car alone. Not long
       thereafter, Stackhouse saw Cook drive east on 74th Street and then south on Kenwood Avenue.
       Defendant was in the passenger seat and half of his body was hanging out the window. He had
       a gun in his hand. Stackhouse did not see anyone in the car wearing a hat. Stackhouse moved
       into a gangway and heard several gunshots but did not look toward the shooting. After the
       shooting, he went to Kizer and Thompson and saw that they were shot. Sherman Johnson had a
       gunshot hole in his hat. Stackhouse left the scene and did not talk to the police that night.
¶ 11        On August 24, 2010, Stackhouse was arrested for a gun offense. He spoke with detectives
       on August 26 about the August 19 shooting. From photographs, Stackhouse identified Cook as
       the driver and defendant as the shooter. Stackhouse also identified defendant and Cook as the
       offenders in the lineups conducted in January and February of 2011 and again at the trial.
       Stackhouse did not receive any promises concerning his gun offense or his probation violation
       in exchange for his testimony. He faced a possible prison sentence of three to seven years for
       the gun offense and received the minimum sentence of three years. He had convictions in 2011
       for aggravated unlawful use of a weapon and in 2009 for possession of a stolen motor vehicle.
       When a defense investigator came to the Stackhouse home in June of 2012, Stackhouse’s
       mother told the investigator to leave, and Stackhouse did not discuss the shooting with him.
¶ 12        Shevely McWoodson was Kizer’s uncle. At the trial, McWoodson testified he had known
       Cook and defendant a few months prior to the shooting by seeing them on the street a few
       times. However, McWoodson previously told the grand jury that he had known defendant for
       about three years. At the time of the offense, McWoodson was with Kizer and a group of other
       people on south Kenwood Avenue talking. McWoodson saw Cook drive by once in a small car
       alone. Then McWoodson walked to his house a couple of houses away from the group to use

                                                   -3-
       the restroom. When he was near the gate of his house, he saw Cook drive by again with
       defendant in the passenger seat. McWoodson saw defendant lean out the window, fire a gun,
       and shoot Kizer. McWoodson heard three gunshots and saw the gun emit flames when it was
       fired. He did not speak with police that night.
¶ 13       In January 2011, McWoodson went to the police station and identified Cook from a photo
       array as the driver and defendant from a lineup as the shooter. At trial, McWoodson testified he
       “pointed [defendant] out” before he asked the police to have everyone in the lineup smile.
       McWoodson knew defendant had a chipped tooth, which was visible when defendant smiled.
       However, according to McWoodson’s grand jury testimony, he “knew” it was defendant but
       was not “sure,” so he asked the detective to make the lineup participants smile and then saw
       defendant’s chipped tooth and said, “That is him.” At a second lineup in February 2011,
       McWoodson identified Cook as the driver, but McWoodson did not recall returning to the
       police station to view that second lineup. McWoodson either did not understand what a grand
       jury was or did not remember testifying before the grand jury in February 2011.
¶ 14       Sherman Johnson was Thompson’s cousin. Johnson had known Cook and defendant his
       whole life. At the trial, Johnson testified that on the afternoon of August 19, 2010, everyone
       was standing in front of a school when Kizer unsuccessfully attempted to flag down Cook, who
       was driving a red Cadillac. Later that evening, Johnson was standing with the group on the
       7400 block of south Kenwood Avenue. About 30 people were outside, and they were drinking
       alcohol and doing drugs. He heard gunshots and ran from the scene without looking to see the
       source of the gunfire. He never saw who fired the gunshots, was not grazed on his elbow by a
       bullet, and did not have a bullet knock any hat off his head.
¶ 15       Johnson fled Chicago a week after the shooting because he was wanted for an attempted
       murder that occurred in an unrelated case on August 25, 2011. He was apprehended and
       extradited back to Chicago on January 19, 2011. Thereafter, the detectives investigating the
       instant case brought him from the jail to the police station. Johnson claimed the detectives put
       him in a room with Thompson and urged him to “go with” Stackhouse’s written statement.
       Johnson also claimed the police offered to help him with his pending case in exchange for his
       cooperation in this matter. Johnson denied or could not recall giving the police and ASA any
       statement. Johnson initially maintained he did not recall testifying before the grand jury in
       February 2011, later admitted on cross-examination that he did in fact testify before the grand
       jury, and then on redirect claimed again that he did not recall testifying before the grand jury.
       He denied identifying Cook and defendant as the offenders and merely pointed them out in the
       photo arrays as people he knew. Johnson denied identifying defendant and Cook as the
       offenders in lineups conducted in January and February of 2011. Ultimately, Johnson pled
       guilty in his pending case in 2012 to a lesser charge of aggravated battery with a firearm, faced
       a possible sentence of 6 to 30 years in prison, and received a 7-year prison term without the
       detectives’ help.
¶ 16       The State impeached Johnson’s trial testimony with the testimony of detectives and the
       ASA; Johnson’s January 21, 2011, signed written statement; his February 18, 2011, grand jury
       testimony; and a January 2011 photograph of his elbow. According to his written statement,
       Johnson saw Cook drive by in a light green Chevy Cavalier. Cook was alone, and Kizer called
       out Cook’s name to get his attention. Kizer’s cousins had a “beef” or argument with Cook.
       Cook did not stop and sped off. When Cook drove by again about 15 to 30 minutes later,
       defendant was hanging out the passenger’s-side window. The upper part of defendant’s body

                                                   -4-
       was hanging out the window, and a gun was in his hand. Defendant fired the gun several times.
       The detectives testified that Johnson identified defendant as the shooter and Cook as the driver
       in photo arrays in January 2011, identified defendant in a January 2011 lineup, identified Cook
       in a February 2011 lineup, and was never told he would receive help in any pending case in
       exchange for talking about this case.
¶ 17       When ASA Morgan Creppel interviewed Johnson before presenting his testimony to the
       grand jury in February 2011, Johnson confirmed that the police and detectives never made any
       promises to him in exchange for his cooperation. According to Johnson’s grand jury testimony,
       he was standing with Kizer and Thompson on south Kenwood Avenue at the time of the
       offense. Kizer’s cousin, who was selling marijuana, got into a truck with a buyer. As the truck
       drove away, the group noticed Cook, who was alone, follow the truck in a light turquoise
       Cavalier. When the truck returned, Cook, who was still alone, was still following the truck.
       Kizer tried to flag Cook down, but Cook sped off. No one in the group noticed Cook’s car as it
       approached them the third time. Johnson heard the first gunshot and looked in the direction
       from which the sound came. Johnson was shocked, “actually just got stuck,” and “couldn’t
       even move.” He saw defendant hanging out of the passenger’s-side window of the car from his
       waist up, using the top of the car to try to balance himself, and pointing the gun at anybody and
       shooting. Cook was driving the car. Johnson saw Kizer get struck first and Thompson get
       struck next. Then bullets grazed Johnson’s elbow and knocked his hat off his head.
¶ 18       The defense’s evidence showed that defendant was with Romania Booker and her father
       Randy Alexander at the time of the shooting. They were at the home of Booker’s grandmother.
       Booker was pregnant with defendant’s child, and her due date was August 19, 2010, so
       defendant stayed with her in case her water broke. Alexander testified he and defendant stayed
       inside the house on August 19 but acknowledged they “were not joined at the hip.” Alexander
       was convicted in 2011 of burglary and in 2007 of possession of a controlled substance. Booker
       testified that defendant remained by her side from noon on August 19 until the child was born
       on August 24. Booker stopped dating defendant before he was arrested in January 2011 in this
       case. Although Booker knew about the arrest, she never contacted the police to inform them of
       this alibi. Defendant’s family helped Booker with expenses for the baby.
¶ 19       Cook’s family members and friends testified that he was at the home of his aunt at the time
       of the shooting. He was setting up for and attending a large family surprise birthday party for
       the aunt that lasted from about 6 p.m. on Thursday, August 19 to 3:30 a.m. on Friday.
¶ 20       Defense investigator John Byrne testified that he had been a Chicago police detective and
       sergeant in the detective division for 25 years. When he went to Stackhouse’s home in June
       2012, he informed Stackhouse that he worked for the defense. Stackhouse agreed to speak with
       him about this case and invited him into the house. Byrne was at the house for about 30
       minutes but did not make any video or audio recording. Byrne took notes during the interview,
       which he used to write his two-page, undated report and then destroyed the notes. According to
       Byrne, Stackhouse said he did not see the face of either the shooter or driver when the car
       drove past him because it was dark outside and the incident happened quickly. Stackhouse
       merely saw the passenger extend an arm out the open window and fire a gun. Furthermore, in
       January 2011, detectives signed Stackhouse out of jail, brought him to the police station, and
       informed him that witnesses had already identified defendant as the shooter and Cook as the
       driver. The detectives said they would help Stackhouse with his pending case if he
       corroborated the testimony of those witnesses. Although Stackhouse told the detectives what

                                                   -5-
       they wanted to hear, they ultimately did not help him. Stackhouse mentioned his probation and
       asked Byrne if he could get in trouble for what he said during their interview. Stackhouse did
       not sign or review Byrne’s report.
¶ 21       The jury found defendant guilty of the first degree murder of Kizer, with a finding that
       defendant personally discharged a firearm that proximately caused Kizer’s death, and guilty of
       the aggravated battery with a firearm of Thompson. The trial court sentenced defendant to
       consecutive prison terms of 55 years for murder and 15 years for aggravated battery with a
       firearm. The jury also found Cook guilty of first degree murder and aggravated battery with a
       firearm.

¶ 22                                         II. ANALYSIS
¶ 23       On appeal, defendant argues that (1) the trial court abused its discretion by admitting
       hearsay—i.e., that Kizer wanted to stop Cook’s car and talk to him about something going on
       between Kizer’s family and Cook—and allowing the State to refer to it as substantive evidence
       during closing argument, (2) trial counsel rendered ineffective assistance by failing to object to
       certain statements by witnesses on the basis of lack of foundation, (3) the trial court’s
       preliminary inquiry into defendant’s pro se posttrial claims of ineffective counsel was an
       adversarial proceeding and violated due process, and (4) the trial court erred when it failed to
       appoint new counsel and hold a hearing on defendant’s claims of ineffective trial counsel.

¶ 24                                             A. Hearsay
¶ 25        Defendant contends that the trial court abused its discretion when it admitted hearsay
       during Thompson’s testimony that Kizer told him Kizer wanted to stop Cook’s car and talk to
       Cook about “something” that was “going on” between Cook and members of Kizer’s family.
       Defendant complains that this information came before the jury again when the State
       impeached Johnson with his signed written statement to the police and ASA that Kizer tried to
       get Cook’s attention by calling out his name and Kizer’s cousins were having a “beef” with
       Cook. Defendant also argues that the trial court later allowed the State to use the hearsay
       during closing argument as substantive evidence of defendant’s guilt.
¶ 26        Defendant has forfeited review of this issue by failing to both timely object and include this
       issue in his motion for a new trial. However, he asks us to review this issue under the plain
       error doctrine, arguing that the evidence was so closely balanced that the error alone severely
       threatened to tip the scales of justice against him.
¶ 27        In general, a defendant preserves an issue for review by timely objecting to it and including
       it in a posttrial motion. People v. Denson, 2014 IL 116231, ¶ 11. However, we may review
       claims of error under the plain error rule (Ill. S. Ct. R. 615(a)), which is a narrow and limited
       exception to forfeiture (People v. Hillier, 237 Ill. 2d 539, 545 (2010)). To obtain relief under
       this rule, defendant must show that a clear or obvious error occurred. Id. Defendant bears the
       burden of persuading the court that either (1) the evidence at the hearing was so closely
       balanced (regardless of the seriousness of the error) as to severely threaten to tip the scales of
       justice against the defendant or (2) the error was so serious (regardless of the closeness of the
       evidence) as to deny the defendant a fair trial and challenge the integrity of the judicial process.
       People v. Herron, 215 Ill. 2d 167, 187 (2005). In order to determine whether the plain-error
       doctrine should be applied, we must first determine whether any error occurred. Id.


                                                    -6-
¶ 28       A trial court’s evidentiary rulings on hearsay testimony are reviewed for an abuse of
       discretion, which occurs when the trial court’s ruling is arbitrary, fanciful, or unreasonable or
       when no reasonable person would take the view adopted by the trial court. People v. Caffey,
       205 Ill. 2d 52, 89 (2001). Hearsay evidence is testimony regarding an out-of-court statement
       offered to prove the truth of the matters asserted. People v. Sullivan, 366 Ill. App. 3d 770, 779
       (2006).
                   “The term matters asserted as employed in the definition of hearsay includes both
               matters directly expressed and matters the declarant necessarily implicitly intended to
               express. When the declarant necessarily intended to express the inference for which the
               statement is offered, the statement is tantamount to a direct assertion and therefore is
               hearsay. The declarant necessarily intends to assert (i.e., implicitly asserts) matters
               forming the foundation for matters directly expressed in the sense that such additional
               matters must be assumed to be true to give meaning to the matters directly expressed in
               the context in which that statement was made. [Citation.] To illustrate, the question
               “Do you think it will stop raining in one hour?” contains the implicit assertion that it is
               currently raining.” (Emphasis in original.) Michael H. Graham, Cleary and Graham’s
               Handbook of Illinois Evidence § 801.1, at 635-36 (6th ed. 1994).
       The presence or absence in court of the declarant of the out-of-court statement is irrelevant to a
       determination as to whether the out-of-court statement is hearsay. People v. Lawler, 142 Ill. 2d
       548, 557 (1991). Unless hearsay falls within an exception to the hearsay rule, it is generally
       inadmissible due to its lack of reliability and the inability of the opposing party to confront the
       declarant. Caffey, 205 Ill. 2d at 88.

¶ 29                                     1. Thompson’s Testimony
¶ 30       According to the record, Thompson testified that when Cook drove toward the group the
       second time, Kizer tried unsuccessfully to flag him down. When the prosecutor asked
       Thompson if Kizer told him why Kizer tried to stop Cook, counsel for Cook raised a hearsay
       objection. The prosecutor argued the testimony was elicited to prove motive and was not
       hearsay. Cook’s counsel argued motive was not a hearsay exception, the statement was not
       made in the defendant’s presence, it might be speculation, there was no foundation, and
       admission would violate defendant’s right to confront witnesses. Defendant’s counsel joined
       the objection and argued it clearly was hearsay and motive was not an exception to the hearsay.
       The trial court overruled the objection, found the testimony was not hearsay because it was not
       offered for the truth of the matter, and allowed the testimony to explain the course of conduct.
       The trial court added that very often victims’ statements made just prior to their murder were
       admissible. Thompson then testified that Kizer said he wanted to stop Cook to talk “to him
       about what was going on between, something that his family and whatever, whoever has going
       on.”
¶ 31       We find the trial court erred in admitting Thompson’s hearsay testimony that Kizer said he
       wanted to stop Cook to talk to him about something that was going on between Cook and
       Kizer’s family. Contrary to the trial court’s ruling, the statement was not admissible for the
       non-hearsay purpose of explaining the course of conduct because Kizer’s out-of-court
       statement cannot be used to explain Kizer’s own conduct. See People v. Carroll, 322 Ill. App.
       3d 221, 223 (2001) (statements offered for their effect on the listener or to explain the
       subsequent course of conduct of another are not hearsay).

                                                    -7-
¶ 32       Furthermore, we cannot agree with the trial court’s ruling that the statement was not
       hearsay because it was offered for some reason other than to prove the truth of the matter
       asserted. Kizer’s statement that he wanted to stop the car to talk to Cook about something
       contains the implicit assertion that Kizer believed he observed Cook in that car. This is not a
       situation where the out-of-court statement was relevant simply because of the fact it was said.
       E.g., People v. Poe, 121 Ill. App. 3d 457 (1984) (testimony that the witness spoke to the
       defendant over the telephone at a given time was offered as an alibi and thus was not hearsay);
       People v. Shoultz, 289 Ill. App. 3d 392, 395-96 (1997) (a statement offered to prove the listener
       had notice of the information contained therein was not hearsay). Here, the relevance of the
       implicit assertion in Kizer’s statement depends on Kizer believing that it was true, so it was
       offered for the truth of its content and therefore is hearsay. Similarly, Kizer’s directly
       expressed assertion that he wanted to talk to Cook about something that was going on between
       Cook and Kizer’s family is also relevant only for the truth of its content.
¶ 33       On appeal, the State argues that Thompson’s statement was admitted for the proper
       purpose to explain why Kizer tried to flag down Cook, the statement was not hearsay, the
       statement was admissible under the declarant’s then-existing, state-of-mind exception to the
       hearsay rule, and the statement was admissible to suggest Cook and defendant’s motive. Citing
       Caffey, 205 Ill. 2d at 91, the State argues that the evidence was admissible because the
       declarant murder victim, Kizer, was unavailable to testify, there was a reasonable probability
       that the proffered hearsay statements were truthful, and the statements were relevant to a
       material issue in the case. We disagree.
¶ 34       Illinois Rule of Evidence 803(3) (eff. Apr. 26, 2012) provides that a “statement of the
       declarant’s then existing state of mind, emotion, sensation, or physical condition (such as
       intent, plan, motive, design, mental feeling, pain, and bodily health)” is not excluded by the
       hearsay rule, even though the declarant is available as a witness. This hearsay exception,
       however, does not include “(A) a statement of memory or belief to prove the fact remembered
       or believed unless it relates to the execution, revocation, identification, or terms of declarant’s
       will; or (B) a statement of declarant’s then existing state of mind, emotion, sensation, or
       physical condition to prove the state of mind, emotion, sensation, or physical condition of
       another declarant at that time or at any other time when such state of the other declarant is an
       issue in the action.” Id. Rule 803(3) has eliminated the requirements under Illinois law, which
       did not exist in any other jurisdiction, of findings that the declarant was unavailable to testify
       and a reasonable probability exists that the statement was truthful. Ill. R. Evid. 803(3),
       Committee Commentary (adopted Sept. 27, 2010).
¶ 35       Rule 803(3) does not permit Thompson to testify to Kizer’s intent, plan, or motive to stop
       Cook and talk to him about something because Kizer’s state of mind was not relevant to a
       material issue in the case. See People v. Munoz, 398 Ill. App. 3d 455, 481(2010) (witness’s
       testimony that the murder victim had said the defendant was a jealous and controlling
       boyfriend was inadmissible hearsay where the victim’s state of mind was not relevant to a
       material issue and the only possible relevancy of her statement was to establish defendant’s
       motive to kill her). Perhaps Kizer’s state of mind might have been relevant if defendant or
       Cook had claimed to have acted in self-defense, but here the material issues were the identities
       of the driver of the car and the shooter in the passenger seat. Under the plain terms of Rule
       803(3), Kizer’s belief that Cook was driving the car and Kizer’s intent to stop the car to talk to



                                                    -8-
       Cook about a dispute that could serve as Cook’s motive for the subsequent shooting do not
       constitute then-existing, state-of-mind hearsay exceptions.
¶ 36        The State also cites People v. Coleman, 347 Ill. App. 3d 266, 270 (2004), to support the
       proposition that hearsay statements offered not for the truth of the matter asserted but to
       demonstrate motive are admissible when relevant. In Coleman, the out-of-court statements
       were the murder victim’s “to-do” list, which included to “[g]et a divorce” and statements to
       witnesses that she intended to divorce her husband and leave the state. Id. at 269. The court
       held that these out-of-court statements, in addition to evidence of the victim’s packed suitcase
       and the “to-do” list being found only a few feet from her body, indicated that the defendant
       killed the victim after she told him of her plans to divorce him and, thus, the out-of-court
       statements were admissible, not to show the victim intended to divorce her husband but rather
       to demonstrate the victim’s state of mind and the effect of those statements on the defendant,
       i.e., his motive to kill her. Id. at 270-71. The State argues Thompson’s testimony was not
       offered for the truth of the matter asserted but to demonstrate defendant’s motive to shoot
       Kizer, which was relevant and admissible. We disagree. In order for Kizer’s out-of-court
       statement to be relevant to show motive, Kizer’s statement that his family members were
       having an argument with Cook had to be true. Thus, the State cannot credibly claim that the
       testimony was not offered for the truth of the matter asserted. We conclude that the admission
       of Thompson’s hearsay testimony was error and will address below whether this error
       constitutes plain error.

¶ 37                            2. Johnson’s Prior Inconsistent Statements
¶ 38       According to the record, information similar to Thompson’s hearsay testimony came
       before the jury again when the State confronted Johnson with portions of his signed written
       statement to the police and ASA that Kizer tried to get Cook’s attention by calling out his name
       and that Kizer’s cousins were having a “beef” or argument with Cook. Although Johnson
       denied making the signed statement, the State perfected its impeachment of Johnson during the
       testimony of Detective Martin, wherein the relevant excerpts of Johnson’s written statement
       were admitted into evidence.
¶ 39       We find that the admission of Johnson’s prior inconsistent statement that Kizer called
       Cook’s name and Cook and Kizer’s cousins were having a “beef” was not erroneous because
       the statements contained therein were admissible as an exception to hearsay either as
       substantive evidence or to impeach Johnson’s credibility.
¶ 40       In a criminal case, a prior statement may be admissible as substantive evidence if it is
       inconsistent under section 115-10.1 of the Code of Criminal Procedure of 1963 (Code) (725
       ILCS 5/115-10.1 (West 2010)). People v. Harvey, 366 Ill. App. 3d 910, 922 (2006). Section
       115-10.1(c) of the Code provides, in relevant part, that a prior inconsistent statement may be
       offered not just for purposes of impeachment but as substantive evidence if the witness is
       subject to cross-examination concerning the statement; the statement narrates, describes, or
       explains an event or condition of which the witness had personal knowledge; and the statement
       is proved to have been written or signed by the witness. 725 ILCS 5/115-10.1(b), (c)(2)(A)
       (West 2010); see also Ill. R. Evid. 801(d)(1)(A)(2)(a) (eff. Oct. 15, 2015).
¶ 41       To satisfy the exception’s “personal knowledge” requirement, “ ‘the witness whose prior
       inconsistent statement is being offered into evidence must actually have seen the events which
       are the subject of that statement.’ [Citations.]” (Internal quotation marks omitted.) People v.

                                                  -9-
       McCarter, 385 Ill. App. 3d 919, 930 (2008) (quoting People v. Cooper, 188 Ill. App. 3d 971,
       973 (1989)). Accordingly, “ ‘[e]xcluded from this definition are statements made to the
       witness by a third party, where the witness has no firsthand knowledge of the event that is the
       subject of the statements made by the third party.’ ” Id. (quoting People v. Morgason, 311 Ill.
       App. 3d 1005, 1011 (2000)). The witness must have observed the events he is speaking of,
       rather than have heard about them afterwards. Morgason, 311 Ill. App. 3d at 1011. Section
       115-10.1 seeks to advance the legislature’s goal of “prevent[ing] a ‘turncoat witness’ from
       merely denying an earlier statement when that statement was made under circumstances
       indicating it was likely to be true.” People v. Thomas, 354 Ill. App. 3d 868, 882 (2004).
¶ 42        If a prior inconsistent statement is not admissible as substantive evidence, that statement
       can only be used for impeachment when the testimony of that witness does “affirmative
       damage” to the party’s case. People v. Cruz, 162 Ill. 2d 314, 361 (1994) (citing People v.
       Bradford, 106 Ill. 2d 492, 500 (1985)). “It is only when the witness’[s] testimony is more
       damaging than his complete failure to testify would have been that impeachment is useful.”
       People v. Sims, 285 Ill. App. 3d 598, 610 (1996) (citing People v. Weaver, 92 Ill. 2d 545,
       563-64 (1982)). See also People v. Martinez, 348 Ill. App. 3d 521, 532 (2004) (damaging
       testimony “is not limited to direct contradictions but also includes evasive answers, silence, or
       changes in positions”). For a witness’s testimony to be affirmatively damaging, as opposed to
       merely disappointing, it must give “positive aid” to the other side. People v. Johnson, 2013 IL
       App (1st) 111317, ¶ 47.
¶ 43        Johnson’s statement to the police that Kizer called Cook’s name was admissible as
       substantive evidence because Johnson’s signed statement demonstrated that he was present at
       the scene to hear Kizer call Cook. However, Johnson’s signed statement does not indicate
       whether his statement that Kizer’s cousins had a “beef” with Cook was based on Johnson’s
       personal knowledge. Nevertheless, Johnson’s trial testimony that the incident between Kizer
       and Cook happened earlier during the afternoon on the date of the shooting and at a different
       location outside a school affirmatively damaged the State’s case. Specifically, the State’s
       evidence showed the incident between Kizer and Cook occurred after 11 p.m. on south
       Kenwood Avenue during Cook’s second drive-by and shortly before Cook returned a third
       time with defendant, who shot and killed Kizer. Johnson also affirmatively damaged the
       State’s case when he disavowed his prior signed statement and grand jury testimony, which
       identified defendant and Cook as the offenders, claimed the prior signed statement was a
       forgery, and alleged the police put him in a room with his cousin Thompson and urged Johnson
       to “go with” Stackhouse’s signed written statement in exchange for a deal on Johnson’s
       pending attempted murder case. Accordingly, Johnson’s prior inconsistent statement about the
       “beef” between Kizer’s cousins and Cook was admissible for impeachment purposes. See
       People v. Morales, 281 Ill. App. 3d 695, 701 (1996) (although the trial court improperly
       allowed a witness’s handwritten statement as substantive evidence, that error was harmless
       because the statement was admissible to impeach the witness’s credibility).
¶ 44        Additionally, even if Johnson’s statement that Kizer’s cousins had a “beef” with Cook was
       admitted erroneously as substantive evidence, the error was harmless because essentially the
       same evidence was properly and substantively introduced through Johnson’s grand jury
       testimony, and there is no personal knowledge requirement for grand jury testimony under
       section 115-10.1(c)(1). People v. Donegan, 2012 IL App (1st) 102325, ¶¶ 37-38; Morales, 281
       Ill. App. 3d at 701; Harvey, 366 Ill. App. 3d at 921-22. Accordingly, we find no error in the


                                                  - 10 -
       admission of Johnson’s prior inconsistent statements.

¶ 45                              3. The Prosecutor’s Closing Argument
¶ 46        According to the record, the prosecutor stated that when Cook drove by the second time,
       Kizer tried to flag Cook down to talk to him. Thereafter, defense counsel argued there was no
       evidence concerning any DNA, fingerprints, bullet casings at the scene, turquoise car, or
       motive. Defense counsel argued the jury could not even think about motive because a motive
       had not been shown. In rebuttal, the prosecutor argued the jury should not discount eyewitness
       testimony and “[t]here was a motive. Cook had a beef with Kizer.” The trial court overruled
       codefendant Cook’s objection, and the prosecutor continued to argue that “Cook had a
       situation with Kizer” and was motivated by anger to commit the drive-by shooting.
¶ 47        Defendant argues the prosecutor improperly countered the defense argument that
       emphasized the lack of motive by using the improperly admitted out-of-court statements as
       substantive evidence of motive. We disagree.
¶ 48        Prosecutors are afforded wide latitude in closing argument and have the right to comment
       upon the evidence presented and reasonable inferences based upon the evidence. People v.
       Hudson, 157 Ill. 2d 401, 441 (1993). The prosecutor may also respond to comments made by
       defense counsel that clearly invite a response. Id. It is proper for a prosecutor to reflect upon
       the credibility of witnesses and urge the fearless administration of the law if it is based on facts
       in the record or inferences fairly drawn from the facts elicited. People v. Bryant, 94 Ill. 2d 514,
       523-24 (1983). In order to assess whether an error occurred, we must view the closing
       argument in its entirety, and challenged remarks must be viewed in context. People v. Wheeler,
       226 Ill. 2d 92, 122 (2007). A defendant cannot claim error where the prosecutor’s remarks are
       in reply to and invited by defense counsel’s argument. People v. Miller, 115 Ill. App. 3d 592,
       602 (1983) (when the defense raises an issue in closing argument, it cannot complain because
       it “opened the door and invited comment on inadmissible evidence”).
¶ 49        We find no error where the trial court overruled the objection to the prosecutor’s remarks
       during closing argument. The remarks about motive were invited by defense counsel. As
       discussed above, Johnson’s grand jury testimony—that Kizer’s cousin was a passenger in a
       truck and was engaged in selling drugs and Cook was following that truck so Kizer tried to stop
       Cook’s car the second time Cook drove by following the truck—was admissible as substantive
       evidence and was more detailed but essentially the same as Johnson’s prior inconsistent signed
       statement about a “beef” between Kizer’s cousins and Cook.

¶ 50                                         4. Plain Error
¶ 51       Contrary to defendant’s argument on appeal, we find that the only complained-of statement
       that constituted inadmissible hearsay was Thompson’s testimony that Kizer said he wanted to
       stop Cook to talk “to him about what was going on between, something that his family and
       whatever, whoever has going on.”
¶ 52       As discussed above, Thompson’s hearsay contains the implicit assertion that Kizer
       believed he observed Cook in the car during the second drive-by. This implicit assertion that
       the deceased victim identified Cook does not pose a substantial risk of unfair prejudice to
       defendant, who, according to all the witnesses, was not an occupant of the car until the third or
       final drive-by. In addition, Thompson’s actual description of what Kizer wanted to talk to


                                                    - 11 -
       Cook about was too vague to indicate a dispute existed between Kizer’s family and Cook that
       motivated Cook—and by extension, defendant—to commit the shooting. However, assuming
       arguendo the inadmissible hearsay was prejudicial to defendant, we find it does not rise to the
       level of plain error because the evidence in this case was not so closely balanced that the error
       alone severely threatened to tip the scales of justice against defendant.
¶ 53       Thompson positively identified Cook as the driver when the police spoke to him at the
       hospital the next day after the shooting. Although two days after the shooting Thompson did
       not identify anyone in the photo array, which included defendant’s picture, as the shooter, that
       photo array consisted of black and white photos printed on paper, and Thompson testified that
       defendant looked “totally different” in his photo array picture from his actual appearance. Our
       review of the record indicates that defendant’s picture in the photo array is slightly blurred
       around his chin area and his hair was longer than when he participated in the lineup, from
       which Thompson positively identified defendant as the shooter. Moreover, Thompson was in
       the hospital recovering from his injuries and surgery at the time he viewed the photo array.
       Although defendant states Thompson told Detective Shirley Colvin two days after the shooting
       that “Tony” and “Ricky” were in the car, defendant is not correct. According to the record,
       Detective Colvin initially testified on cross-examination that she wrote in her notes of the
       investigation that someone said Tony and Ricky were in the car and she attributed those notes
       to her August 2010 conversation with Thompson. However, on redirect, the State
       demonstrated that Detective Colvin’s notes of her conversation with Thompson were separate
       from the notes wherein someone mentioned Tony and Ricky, so Detective Colvin clarified that
       Thompson never mentioned Tony and Ricky as suspects.
¶ 54       Stackhouse had known both defendant and Cook since they were in preschool and
       identified them from photo arrays as the offenders only five days after the shooting.
       Stackhouse had the longest opportunity to observe the offenders’ approach during the final
       drive-by because he noticed Cook’s car while it drove east on 74th Street and then turned south
       onto Kenwood Avenue. Furthermore, the upper half of defendant’s body was hanging outside
       the passenger’s-side window, defendant did not conceal his face, and Stackhouse stood on the
       sidewalk on the west side of Kenwood Avenue with an unobstructed view of the
       passenger’s-side of Cook’s car as it drove south on Kenwood Avenue. Although it was
       evening, the area was illuminated by streetlights, and Stackhouse even saw the gun in
       defendant’s hand. Investigator Byrne’s testimony failed to impeach Stackhouse’s positive
       identifications of the shooter and the driver because Stackhouse denied speaking to Byrne
       about the shooting, Stackhouse never reviewed or signed Byrne’s undated typed report of his
       alleged interview of Stackhouse, Byrne did not make an audio or video recording of the alleged
       interview, and Byrne destroyed the notes he allegedly took during the interview.
¶ 55       Thompson’s and Stackhouse’s identifications of defendant and Cook as the offenders were
       corroborated by McWoodson’s testimony and Johnson’s prior inconsistent statements from his
       signed written statement and grand jury testimony. McWoodson was somewhat confused
       concerning some details, like whether he previously came to the criminal court building to
       appear before the grand jury and whether he identified defendant from a lineup as the shooter
       before McWoodson saw defendant’s chipped tooth. Nevertheless, McWoodson knew Cook
       and defendant prior to the date of the shooting and identified them as the driver and shooter.
       Johnson’s attempt to disavow his signed written statement and grand jury testimony,
       identifying Cook and defendant as the offenders, was unavailing. Johnson’s statements


                                                  - 12 -
       identifying Cook as the driver and defendant as the shooter were essentially consistent with
       and even more detailed than the identification testimony of Thompson, Stackhouse, and
       McWoodson. Moreover, the testimony of the detectives and ASA established that Johnson’s
       signed statement and grand jury testimony were accurate, voluntary, and not made in exchange
       for any promises of help in his pending case.
¶ 56       Although Stackhouse, McWoodson, and Johnson did not speak with police immediately
       after the shooting occurred, that is not surprising considering some of the witnesses were on
       probation and illegal drug use and sales and the consumption of alcohol were occurring on the
       street at the time of the shooting. Moreover, Stackhouse and Johnson spoke to the police only
       after they were arrested for separate offenses involving guns.
¶ 57       The defense opposed the State’s identification evidence with weak alibi evidence. Booker
       asserted that defendant remained by her side from noon on the date of the August 19, 2010,
       shooting until their child was born five days later, but even Booker’s father conceded that
       defendant was not “joined at the hip” with anyone. Moreover, even though Booker was aware
       of defendant’s January 2011 arrest in this matter, she never informed the police about the
       alleged alibi to show that the father of her child was not at the scene of the shooting. Cook’s
       alibi concerning the family party was similarly weak, where family and friends asserted the
       party went from about 6 p.m. on Thursday, the date of the shooting, until about 3:30 a.m. the
       following Friday morning, and no photographs documenting Cook’s presence at such an
       allegedly momentous family occasion were offered into evidence.
¶ 58       To support the proposition that the evidence in the instant case was closely balanced,
       defendant cites People v. Gonzalez, 326 Ill. App. 3d 629 (2001) (reversal was warranted under
       the harmless error standard because the evidence was closely balanced and the erroneous jury
       instruction was unduly stressed by the prosecutor in closing argument), and People v. Johnson,
       2012 IL App (1st) 091730 (reversal was warranted where, in addition to other errors, the trial
       court failed to confirm during voir dire that the jury understood and accepted the Zehr
       principles and the testimony of the State’s eyewitnesses and the defendant’s alibi witnesses
       was impeachable). Both those cases, however, are distinguishable from the instant case.
¶ 59       In Gonzalez, 326 Ill. App. 3d at 632, 635, the defendant’s conviction relied on the
       testimony of two eyewitnesses who gave conflicting accounts of what the gunman wore and
       viewed him under inadequate lighting conditions when he emerged from an alley.
       Furthermore, the facts of the case gave no indication that the two eyewitnesses knew the
       defendant prior to the shooting. Here, in contrast the eyewitnesses stated that the lighting
       conditions on the residential street were adequate and they knew defendant and Cook prior to
       the shooting.
¶ 60       In Johnson, 2012 IL App (1st) 091730 ¶ 48, the court found the trial court’s failure to
       comply with the Zehr principles during voir dire constituted plain error because the evidence
       was closely balanced. Specifically, the court noted that the State’s two identification witnesses
       were street gang rivals of the defendant and at war with the branch of the gang of which the
       defendant was a member. Id. ¶¶ 46-47. Further, one of those two witnesses did not identify the
       defendant on the day of the shooting, despite having known him for four years, and none of the
       State’s other witnesses were able to testify that they saw the defendant at the scene. Id. ¶ 46.
       The defendant’s alibi consisted of three friends or acquaintances who asserted four years after
       the shooting that the defendant was in Kentucky at the time of the shooting and attended a
       Super Bowl party. Id. ¶ 47. The court concluded that “the relative credibility of the State’s

                                                  - 13 -
       identification witnesses over the reliability of the defendant’s alibi witnesses is by no means
       obvious or apparent.” Id. The court reversed the defendant’s conviction based on the trial
       court’s failure to comply with the Zehr principles during voir dire, admission of irrelevant and
       prejudicial information concerning the defendant’s drug conviction, and admission of an
       eyewitness’s prior consistent statement identifying defendant as one of the shooters in the
       vehicle. Id. ¶ 79.
¶ 61       Unlike in Johnson, the evidence in the instant case was not closely balanced. The
       eyewitnesses were not involved in any street gang warfare with defendant and Cook, and there
       was no evidence of any street gang membership. Moreover, Thompson’s inability to identify
       defendant as the shooter shortly after the incident does not detract from the credibility of two of
       the State’s other identification witnesses, Stackhouse and Johnson. Thompson knew defendant
       from around the neighborhood but did not know his full name, whereas Stackhouse and
       Johnson had known both Cook and defendant for many years, since they were children. On the
       day after the shooting, Thompson, while in the hospital, told the police that Cook, whom
       Thompson had known for about three years, was the driver and identified him from a photo
       array. Thompson’s failure to tell the police at that time that defendant was the shooter was not
       surprising where Thompson did not notice the car approach the group the third time because
       his back was facing the car, he ran when he heard the gunshots, he fell to the ground, and he
       crawled to the grass before observing Cook’s car and its occupants. In addition, Thompson
       explained that his inability to identify defendant from the photo array two days after the
       shooting was because defendant, whom Thompson did not know as well as Stackhouse and
       Johnson knew defendant, did not resemble defendant’s picture in that photo array. Thompson
       recognized defendant as the shooter when he saw him in person in the January 2011 lineup that
       was conducted after defendant was arrested. Stackhouse and Johnson’s identification
       testimony of defendant was stronger than Thompson’s. Five days after the shooting,
       Stackhouse told the police that Cook was the driver and defendant was the shooter and
       identified them from photo arrays. As discussed above, Johnson’s attempt to disavow his
       identifications of defendant and Cook as the offenders was refuted by his prior inconsistent
       statements, which were admissible as substantive evidence.
¶ 62       Unlike in Johnson, the relative credibility of the State’s identification witnesses over the
       reliability of defendant’s alibi witnesses was obvious and apparent. Booker’s alibi testimony
       was not sound; its veracity was taxed by her assertion that defendant constantly remained by
       her side inside her grandmother’s home for five consecutive days until she finally went into
       labor and delivered their child. Even Booker’s father acknowledged that he remained at the
       grandmother’s home for only one day, August 19, 2010, the date of the shooting. Moreover,
       defendant’s family helped Booker with the baby’s expenses, and she never informed the police
       of this alibi even though she knew defendant was arrested in January 2011.
¶ 63       We find, based on the record, that defendant does not meet his burden to show that the error
       was prejudicial, i.e., “that the quantum of evidence presented by the State against [him]
       rendered the evidence closely balanced.” (Internal quotation marks omitted.) People v.
       Piatkowski, 225 Ill. 2d 551, 566 (2007). The error in admitting Thompson’s hearsay
       testimony—the essential substance of which was properly admitted through Johnson’s prior
       inconsistent statements—did not severely threaten to tip the scales of justice against defendant.
       Because defendant has failed to establish plain error, we hold him to the forfeiture of this



                                                   - 14 -
       claim.

¶ 64                             B. Ineffective Assistance of Trial Counsel
¶ 65       Defendant argues he was denied effective assistance of counsel when his attorney failed to
       object to certain testimony of Thompson and a statement by Johnson on the basis of lack of
       foundation. Specifically, defendant argues Thompson’s testimony—that Kizer said he wanted
       to talk to Cook about something that was going on between Kizer’s family and Cook—did not
       indicate when Kizer made the statement, who was present, what prompted the statement, or
       precisely what Kizer told Thompson. Furthermore, Johnson’s statement—that Kizer’s cousins
       were having a “beef” with Cook—did not indicate Johnson’s basis for this knowledge, when or
       where the statement was made, or who was present when it was made.
¶ 66       A defendant alleging a claim of ineffective assistance of counsel must satisfy both prongs
       of the test discussed in Strickland v. Washington, 466 U.S. 668, 687 (1984), which requires a
       showing that “counsel’s performance was deficient” and the deficient performance
       “prejudiced the defense.” To satisfy the first prong, the defendant must show “that counsel’s
       representation fell below an objective standard of reasonableness.” Id. at 688. The second
       prong requires the defendant to “show that there is a reasonable probability that, but for
       counsel’s unprofessional errors, the result of the proceeding would have been different. A
       reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.
       at 694. If an ineffectiveness claim can be disposed of on the ground of insufficient prejudice,
       then that course should be taken, and the court does not need to consider the quality of the
       attorney’s performance. Id. at 697.
¶ 67       In reviewing a claim of ineffective assistance of counsel, this court reviews counsel’s
       actions under the totality of the circumstances of the individual case. People v. Shatner, 174 Ill.
       2d 133, 147 (1996). Judicial scrutiny of counsel’s performance is highly deferential, and
       counsel’s trial strategy is given a strong presumption of reasonable professional assistance.
       Strickland, 466 U.S. at 689. To establish deficient performance, defendant must identify
       counsel’s acts or omissions that allegedly are not the result of reasonable professional
       judgment and overcome the strong presumption that counsel’s action or inaction was the result
       of sound trial strategy. People v. Perry, 224 Ill. 2d 312, 341-42 (2007); Strickland, 466 U.S. at
       690. “A fair assessment of attorney performance requires that every effort be made to eliminate
       the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged
       conduct, and to evaluate the conduct from counsel’s perspective at the time.” Strickland, 466
       U.S. at 689. Defendant must show that counsel’s errors were so serious and his performance
       was so deficient that he did not function as the counsel guaranteed by the sixth amendment.
       Perry, 224 Ill. 2d at 342.
¶ 68       According to the record, Cook’s counsel did object to Thompson’s testimony on the basis
       of, inter alia, foundation, and defendant’s counsel joined the objection when she also raised
       her hearsay objection. The trial court overruled all the objections raised by the defense.
       Admissible testimony is limited to matters of which the witness has personal knowledge
       through his own senses. People v. Enis, 139 Ill. 2d 264, 294-95 (1990). Contrary to defendant’s
       argument on appeal, the State established a proper foundation for Thompson’s statement,
       which indicated that Kizer said it when Thompson observed Kizer try to stop Cook’s car
       during the second drive-by. This occurred after 11 p.m. on August 19, 2010, while Kizer and
       Thompson were sitting or standing near a parked car on south Kenwood Avenue with other

                                                   - 15 -
       people Thompson named during his trial testimony. The record establishes that basic
       foundational requirements were met concerning Thompson’s complained-of statement, so
       defendant cannot satisfy either the performance or prejudice prong of the Strickland test.
¶ 69       Defendant also faults counsel for failing to object to Johnson’s prior inconsistent statement
       from his signed written statement that Kizer’s cousins were having a “beef” with Cook. The
       admission of an out-of-court statement to show inconsistency with trial testimony requires an
       adequate foundation. See, e.g., People v. Hallbeck, 227 Ill. App. 3d 59, 63 (1992) (foundation
       required whether a prior inconsistent statement is admitted for substance or for impeachment).
       A proper foundation includes directing the witness toward the time, place, circumstances, and
       substance of the statement, including the person to whom it was made, as well as to the
       substance of the statement. Id. at 62; People v. Cobb, 97 Ill. 2d 465, 479-80 (1983). The
       witness then must have the opportunity to explain the inconsistency. Hallbeck, 227 Ill. App. 3d
       at 62.
¶ 70       The record establishes the basic foundational requirements were met when the prosecutor
       asked Johnson about his presence at the police station in January 2011, whether he spoke with
       the detectives and ASA, whether he signed each page of his January 21, 2011, written
       statement, whether his statement was voluntary, and whether he told the ASA and detective
       that he was present at the scene of the shooting, he observed Kizer attempt to stop Cook’s car,
       and Kizer’s cousins were having a “beef” with Cook. Although Johnson’s signed statement did
       not specifically indicate the source of his knowledge about the “beef,” this did not prejudice
       defendant where, as discussed above, Johnson’s prior inconsistent statements were properly
       admitted as substantive evidence through his grand jury testimony, which explained that the
       “beef” involved Cook following Kizer’s cousin, who was engaged in selling drugs, and
       Johnson observed that conduct just prior to the shooting. See Donegan, 2012 IL App (1st)
       102325, ¶ 38 (because the same testimony was properly introduced substantively through the
       witnesses’ grand jury testimony, any alleged error by the trial court in permitting the
       introduction of their handwritten statement was harmless). Because defendant cannot show
       that he was prejudiced by this evidence, we find that he has failed to establish a claim of
       ineffective assistance of counsel.

¶ 71                          C. Propriety of the Krankel Preliminary Inquiry
¶ 72       Defendant argues he was denied procedural due process by the manner in which the trial
       court conducted a preliminary inquiry into his pro se posttrial allegations of ineffective
       assistance of trial counsel pursuant to People v. Krankel, 102 Ill. 2d 181 (1984). Defendant
       argues that the trial court violated his right to procedural due process by turning the Krankel
       preliminary inquiry into an adversarial proceeding (1) without appointing new counsel and
       precluding defendant from presenting the witnesses and evidence he cited to support his pro se
       motion, (2) without giving defendant the opportunity to cross-examine his trial counsel under
       oath about her representations concerning the extent of her investigation and the substance of
       her conversations with witnesses, and (3) accepted as true trial counsel’s unsworn and
       unchallenged factual representations and opinions that she acted reasonably and in accordance
       with trial strategy.
¶ 73       Defendant argues that the procedural similarities between a Krankel preliminary inquiry,
       where the defendant must show possible neglect, and proceedings under the first stage of the
       Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2014)), where the

                                                  - 16 -
       defendant’s claim of a constitutional violation must show an arguable basis in law or fact,
       support the notion that a defendant undergoing a Krankel preliminary inquiry is due at least the
       same amount of process granted under the Act. Defendant contends a trial court during a
       Krankel preliminary inquiry must refrain from making factual findings or credibility
       determinations and must accept the defendant’s factual allegations, unless positively refuted
       by the record, until counsel is appointed and an evidentiary hearing is held. According to
       defendant, the inquiry became adversarial because the trial court invited defense trial counsel
       “to essentially testify as to what steps she took to investigate Defendant’s alibi so as to
       rationalize her failures to call witnesses and introduce certain evidence as matters of trial
       strategy. Although the State was not involved in this preliminary inquiry, the effect was the
       same.”
¶ 74        The issue raised by defendant challenging the preliminary Krankel inquiry on due process
       grounds presents a question of law. Because the question presented is one of law, we determine
       it “ ‘independently of the trial court’s judgment.’ ” People v. Williams, 188 Ill. 2d 365, 369
       (1999) (quoting In re Lawrence M., 172 Ill. 2d 523, 526 (1996)). The common law procedure
       developed from Krankel is triggered when a defendant raises a pro se posttrial claim of
       ineffective assistance of trial counsel. People v. Patrick, 2011 IL 111666, ¶ 29. It is settled that
       new counsel is not automatically appointed when that type of claim is raised. People v. Moore,
       207 Ill. 2d 68, 77 (2003). Instead, the trial court first examines the factual basis of the
       defendant’s claim. Id. at 77-78. If the trial court determines the claim lacks merit or pertains
       only to matters of trial strategy, then the court need not appoint new counsel and may deny the
       pro se motion. Id. at 78. A claim lacks merit if it does “not bring to the trial court’s attention a
       colorable claim of ineffective assistance of counsel” (People v. Johnson, 159 Ill. 2d 97, 126
       (1994)) or is “conclusory, misleading, or legally immaterial” (internal quotation marks
       omitted) (People v. Burks, 343 Ill. App. 3d 765, 774 (2003)). However, if the allegations show
       possible neglect of the case, new counsel should be appointed. Moore, 207 Ill. 2d at 78. The
       goal of a Krankel proceeding is to facilitate the trial court’s full consideration of a defendant’s
       pro se claims of ineffective assistance of trial counsel and thereby potentially limit issues on
       appeal. Patrick, 2011 IL 111666, ¶ 41; People v. Jocko, 239 Ill. 2d 87, 91 (2010).
¶ 75        According to defendant’s pro se allegations, his trial counsel failed to, inter alia, (1)
       present the testimony of Booker’s grandmother and defendant’s mother to support his alibi, (2)
       present the records of defendant’s cell phone to show it was engaged in a call with the phone of
       defendant’s mother at the time of the shooting, and (3) subpoena GPS records regarding
       defendant’s cell phone to show he was at the home of Booker’s grandmother at the time of the
       offense.
¶ 76        We reject defendant’s assertion that the trial court’s examination of the factual basis of
       defendant’s pro se allegations that counsel was ineffective turned the preliminary inquiry into
       an adversarial proceeding. “[S]ome interchange between the trial court and trial counsel
       regarding the facts and circumstances surrounding the allegedly ineffective representation is
       permissible and usually necessary in assessing what further action, if any, is warranted on a
       defendant’s claim.” Moore, 207 Ill. 2d at 78. A trial court assesses the defendant’s pro se claim
       based on (1) defense counsel’s answers to questions and explanations to facts and
       circumstances surrounding the defendant’s allegations, (2) a brief discussion between the trial
       court and the defendant, or (3) the trial court’s knowledge of defense counsel’s performance at
       trial and the insufficiency of the defendant’s allegations on their face. Id. at 78-79.


                                                    - 17 -
¶ 77       Our review of the record establishes that the trial court properly conducted an appropriate
       and impartial Krankel preliminary inquiry. Defendant was allowed to argue his position
       consistent with the claims in his pro se motion. Next, trial counsel was given a chance to
       describe or explain her actions or decisions, and then defendant had the opportunity to respond
       to trial counsel’s statements. There is no merit to defendant’s allegation that the trial court’s
       permissible inquiries of defense counsel were the equivalent of permitting the State’s
       adversarial participation in the preliminary inquiry against the pro se defendant. Accordingly,
       defendant’s assertions of due process violations lack merit.

¶ 78                                  D. Denial of the Krankel Motion
¶ 79       Defendant argues that the trial court erred when it failed to appoint new counsel for
       defendant and conduct a hearing on his pro se posttrial claims of ineffective assistance of trial
       counsel. First, defendant argues that trial counsel failed to present the testimony of Donna
       Alexander, who is the grandmother of alibi witness Booker and would have testified that
       defendant was at her home on the night of the shooting, waiting for Booker to go into labor.
       Second, counsel failed to present the testimony of Melva Brown, who is defendant’s mother
       and would have testified that at the time the shooting occurred she was on the telephone with
       defendant while he was at Alexander’s home. Third, counsel failed to introduce records to
       show that the cell phone registered to defendant was engaged in a telephone call with Brown’s
       telephone at the time of the shooting. Specifically, the 911 call concerning the shooting was
       placed at 11:27:49 p.m., and defendant’s cell phone records showed his phone was engaged in
       a call with a number registered to his mother from 11:24:49 p.m. to 11:27:15 p.m. Fourth,
       counsel failed to subpoena GPS records from defendant’s cell phone provider to show his cell
       phone was in the vicinity of Alexander’s home at the time of the shooting. Defendant cites case
       law to support the proposition that technology exists to track the location of a cell phone based
       on “pings” between cell phone towers.
¶ 80       Strategic choices made by defense counsel after a thorough investigation of the law and
       facts relevant to the plausible options are virtually unchallengeable. People v. King, 316 Ill.
       App. 3d 901, 913 (2000). Moreover, a decision whether to present a particular witness is within
       the realm of strategic choices generally not subject to attack on the grounds of ineffective
       assistance of counsel. Id. However, even counsel’s tactical decisions may be deemed
       ineffective when they result in counsel’s failure to present exculpatory evidence of which
       counsel is aware. Id. A defendant can overcome the strong presumption that defense counsel’s
       choice of strategy was sound if counsel’s decision appears so irrational and unreasonable that
       no reasonably effective defense attorney, facing similar circumstances, would pursue such a
       strategy. Id. at 916. A trial court’s decision concerning the appointment of counsel based on a
       posttrial claim of ineffective assistance is reviewed for manifest error. McCarter, 385 Ill. App.
       3d at 941; see In re Kness, 277 Ill. App. 3d 711, 718 (1996) (manifest error occurs when the
       error is clearly evident, plain, and undisputable).
¶ 81       During the Krankel preliminary inquiry, trial counsel stated she did not present the
       testimony of Alexander because Alexander told counsel that she went to bed at 7 p.m. on the
       night of the shooting and, thus, could not account for defendant’s whereabouts for the rest of
       the evening. Counsel acknowledged that defendant’s phone records indicated a call was
       occurring between his cell phone and his mother’s telephone near the time of the shooting;
       however, defendant would have needed to testify that he was in possession of his phone and

                                                  - 18 -
       participating in that call in order to give that evidence credibility, and it was not advisable for
       him to testify due to his criminal history. Furthermore, the phone records indicated that
       defendant had been texting Booker on the evening of the shooting, which would have
       diminished the alibi testimony that defendant never left Booker’s side that evening. Counsel
       stated that she provided defendant with the phone records, and they reviewed the strategy
       many times while he was incarcerated. She also reviewed the strategy many times with
       defendant’s mother.
¶ 82        Although defendant claims on appeal that trial counsel failed to subpoena GPS records, the
       record indicates his claim before the trial court initially focused on counsel’s failure to present
       the GPS records. According to the record, defendant told the trial court that defense counsel
       “subpoenaed [the GPS] records and she did not use them within the trial.” Counsel explained
       “[t]here was no evidence that placed [defendant] with a phone at a certain location.” The trial
       court sought clarification on whether there was evidence that a GPS said defendant was miles
       away from the scene at the time of the shooting. Before defendant interrupted, defense counsel
       stated, “not only was there no GPS, there was no GPS that said it was [defendant].” When the
       trial court said, “I want to make sure that there’s not something called GPS evidence that said
       his phone was in a particular location,” counsel responded, “Correct.”
¶ 83        At the hearing on defendant’s motion to reconsider the denial of his Krankel motion,
       defendant stated, “We had the GPS records—well, I asked her to subpoena the GPS records,”
       “She was informed, your Honor, to get these records,” and “so, for the record, [trial counsel]
       did not subpoena the GPS records, but she was told, in the beginning of the case, when she was
       retained to represent me that my cell phone records needed to be pulled, and my GPS records
       needed to be pulled to support my alibi testimony.”
¶ 84        A claim that counsel failed to subpoena GPS records is distinct from a claim that either (1)
       counsel failed to present GPS records that were obtained but determined not to be helpful or (2)
       counsel sought the GPS information, found that it did not exist and, thus, did not go through the
       formality of issuing a subpoena. The record is unclear whether defendant’s claim before the
       trial court evolved from a failure to present GPS records to a failure to subpoena GPS records.
¶ 85        Nevertheless, we conclude that the trial court did not err when it denied defendant’s
       posttrial ineffective counsel motion without appointing new counsel and conducting a hearing
       because defendant’s claims pertained only to matters of trial strategy and did not show possible
       neglect of the case. Neither Alexander nor Brown had seen defendant for many hours prior to
       the shooting, and defendant’s criminal history made it extremely inadvisable for him to take
       the witness stand to lend any credibility to the telephone records by testifying that he in fact
       was the person using his phone at the time of the shooting. Moreover, any GPS records
       connected to defendant’s cell phone would have shown only the location of his cell phone at
       the time of the murder and not necessarily his location. Consequently, his testimony similarly
       would have been necessary to support the GPS records in order to tie his location to the
       location of his cell phone at the time of the shooting.
¶ 86        Our review of the record establishes that the trial court conducted a thorough examination
       of defendant’s claims. Therefore, we affirm the trial court’s finding that defendant’s claims
       involved matters of trial strategy and did not rise to the level of ineffectiveness.




                                                   - 19 -
¶ 87                                  III. CONCLUSION
¶ 88   For the foregoing reasons, we affirm the judgment of the trial court.

¶ 89   Affirmed.




                                              - 20 -